EXHIBIT 10.2
AMENDED AND RESTATED
 
CALPINE CORPORATION
 
2008 EQUITY INCENTIVE PLAN
 
 
1.           PURPOSE OF THE PLAN. The purpose of the Amended and Restated 2008
Equity Incentive Plan (the “Plan”) of Calpine Corporation, a Delaware
corporation (the “Corporation”), is to provide incentive for future endeavors
and to advance the interests of the Corporation and its stockholders by
encouraging ownership of the common stock, par value $.001 per share (the
“Common Stock”), of the Corporation by its Directors, Employees and Consultants
and to enable the Corporation to compete effectively with other enterprises for
the services of such new directors, executives, employees and consultants as may
be needed for the continued improvement of the Corporation’s business, through
the grant of (a) options to purchase shares of Common Stock, either as Incentive
Stock Options or Nonstatutory Stock Options (collectively “Options”), (b) shares
of Common Stock that are subject to restrictions set forth in the Plan or any
individual award agreement (“Restricted Stock” or a “Restricted Stock Award”),
(c) Stock Appreciation Rights (as defined below), (d) restricted stock unit
awards (a “Restricted Stock Unit Award”, and collectively with a Restricted
Stock Award, a “Restricted Award”), (e) Performance Compensation Awards (as
defined below) and (f) Other Stock Based-Awards (such Options, Restricted
Awards, Stock Appreciation Rights, Performance Compensation Awards and Other
Stock Based-Awards, collectively, the “Awards”).
 
2.           PARTICIPANTS.
 
(a)           Awards may be granted under the Plan to directors of the Board of
the Corporation (the “Board”) and to such executives, employees and consultants
of the Corporation and its Affiliates (as defined below) as shall be determined
by the Committee as set forth in Section 6 of the Plan (each, a “Grantee”);
provided, however, that no Awards may be granted to any person if such grant
would cause the Plan to cease to be an “employee benefit plan” as defined in
Rule 405 of Regulation C promulgated under the Securities Act.
 
(b)           Incentive Stock Options may be granted only to Employees.  Awards
other than Incentive Stock Options may be granted to Employees, Directors and
Consultants and those individuals whom the Committee determines are reasonably
expected to become Employees, Directors and Consultants following the Date of
Grant.
 
(c)           A Ten Percent Stockholder shall not be granted an Incentive Stock
Option unless the exercise price of such Option is at least 110% of the Fair
Market Value of the Common Stock at the Date of Grant and the Option is not
exercisable after the expiration of five years from the Date of Grant.
 
(d)           A Consultant shall not be eligible for the grant of an Award if,
at the time of grant, a Form S-8 Registration Statement under the Securities Act
(“Form S-8”) is not available to register either the offer or the sale of the
Corporation’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Corporation (i.e., capital
raising), or because the Consultant is not a natural person, or as otherwise
provided by the
 

 
 

--------------------------------------------------------------------------------

 

rules governing the use of Form S-8, unless the Corporation determines both
(i) that such grant (A) shall be registered in another manner under the
Securities Act (e.g., on a Form S-3 Registration Statement) or (B) does not
require registration under the Securities Act in order to comply with the
requirements of the Securities Act, if applicable, and (ii) that such grant
complies with the securities laws of all other relevant jurisdictions.
 
3.           EFFECTIVE DATE; TERM OF THE PLAN. The Plan was effective (the
“Effective Date”) upon the occurrence of the “effective date” of the
Corporation’s “Joint Plan of Reorganization Pursuant to Chapter 11 of the United
States Bankruptcy Code Dated August 27, 2007” (the “JPR”).  Confirmation of the
JPR constituted all necessary approval by the stockholders of the Corporation of
the Plan.  The amendment and restatement of the Plan set forth herein
incorporates all prior amendments, provided that the amendment to Section 5(a)
of the Plan to increase the number of shares of Common Stock stated in the first
sentence thereof shall be effective May 19, 2010, subject to approval of such
amendment by the stockholders of the Corporation in accordance with Section
22(a) hereof at the Annual Meeting of the Stockholders on May 19, 2010.
 
4.           DEFINITIONS.
 
(a)            “Affiliate” means any affiliate of the Corporation selected by
the Committee; provided, that, with respect to any “stock right” within the
meaning of Section 409A of the Code, such affiliate must qualify as a “service
recipient” within the meaning of Section 409A of the Code and in applying
Section 1563(a)(1), (2) and (3) of the Code for purposes of determining a
controlled group of corporations under Section 414(b) of the Code and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Section 414(c) of the Code, the language “at least 50 percent”
is used instead of “at least 80 percent”; provided, that, with respect to
Incentive Stock Options, it shall mean any subsidiary or parent of the
Corporation that is a corporation and that at the time qualifies as a
“subsidiary corporation” within the meaning of Section 424(f) of the Code or a
“parent corporation” within the meaning of Section 424(e) of the Code.
 
(b)           “Award” means any right granted under the Plan, including an
Incentive Stock Option, a Nonstatutory Stock Option, a Restricted Stock Award, a
Restricted Stock Unit Award, a Performance Compensation Award, a Stock
Appreciation Right, and Other Stock Based-Award.
 
(c)           “Award Agreement” means a written agreement between the
Corporation and a Grantee evidencing the terms and conditions of an individual
Award grant.  Each Award Agreement shall be subject to the terms and conditions
of the Plan.
 
(d)           “Board” means the Board of Directors of the Corporation.
 
(i)           “Cause” shall mean:
 
(1)           the Grantee’s act of fraud, dishonesty, misappropriation, or
embezzlement with respect to the Corporation;
 

 
-2-

--------------------------------------------------------------------------------

 

(2)           the Grantee’s conviction of, or plea of guilty or no contest to,
any felony;
 
(3)           the Grantee’s violation of the Corporation’s drug policy or
anti-harassment policy;
 
(4)           the Grantee’s admission of liability for, or finding by a court or
the SEC (or a similar agency of any applicable state) of liability for, the
violation of any “Securities Laws” (as hereinafter defined) (excluding any
technical violations of the Securities Laws which are not criminal in nature).
As used herein, the term “Securities Laws” means any Federal or state law, rule
or regulation governing the issuance or exchange of securities, including
without limitation the Securities Act, the Exchange Act and the rules and
regulations promulgated thereunder;
 
(5)           the Grantee’s failure after reasonable prior written notice from
the Corporation to comply with any valid and legal directive of the Chief
Executive Officer or the Board that is not remedied within thirty (30) days of
the Grantee being provided written notice thereof from the Corporation or the
Grantee’s gross negligence in performance, or willful non-performance, of any of
the Grantee’s duties and responsibilities with respect to the Corporation that
is not remedied within thirty (30) days of the Grantee being provided notice
thereof; or
 
(6)           other than as provided in clauses (1) through (5) above, the
Grantee’s material breach of any material provision of this Plan that is not
remedied within thirty (30) days of the Grantee being provided written notice
thereof from the Corporation.
 
Cause shall be determined by the Committee unless it delegates the authority to
make such determination to the appropriate officers of the Corporation.
 
(e)           “Change in Control” shall mean:
 
(i)            the acquisition (other than from the Corporation) by any person,
entity or “group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the
Exchange Act, but excluding, for this purpose, the Corporation or its
subsidiaries, or any employee benefit plan of the Corporation or its
subsidiaries which acquires beneficial ownership of voting securities of the
Corporation) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a majority of either the then-outstanding
shares of Common Stock or the combined voting power of the Corporation’s
then-outstanding voting securities entitled to vote generally in the election of
directors; or
 
(ii)           individuals who, as of the Effective Date, constitute the Board
(as of such date, the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any person becoming a
director subsequent to such date whose election, or nomination for election, was
approved by a vote of at least a majority of the directors then constituting the
Incumbent Board or was effected in satisfaction of a contractual requirement
that was approved by at least a majority of the directors when constituting the
Incumbent Board (in each case, other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors of the
Corporation) shall
 

 
-3-

--------------------------------------------------------------------------------

 

be, for purposes of this Section 16(b), considered as though such person were a
member of the Incumbent Board; or
 
(iii)           consummation of a reorganization, merger, consolidation or share
exchange, in each case with respect to which persons who were the stockholders
of the Corporation immediately prior to such reorganization, merger,
consolidation or share exchange do not, immediately thereafter, own more than
50% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged, consolidated or other surviving entity’s
then-outstanding voting securities, or approval by the stockholders of the
Corporation of a liquidation or dissolution of the Corporation or consummation
of the sale of all or substantially all of the assets of the Corporation
(determined on a consolidated basis).
 
(f)           “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.
 
(g)          “Committee” means a committee of one or more members of the Board
appointed by the Board to administer the Plan in accordance with Section 6(e).
 
(h)          “Common Stock” means the common stock, $0.001 par value per share,
of the Corporation.
 
(i)           “Corporation” means Calpine Corporation, a Delaware corporation.
 
(j)           “Consultant” means any person, including an advisor (a) engaged by
the Corporation or an Affiliate to render consulting or advisory services and
who is compensated for such services or who provides bona fide services to the
Corporation or an Affiliate pursuant to a written agreement or (b) who is a
member of the Board of Directors of an Affiliate; provided that, except as
otherwise permitted in Section 2(d) hereof, such person is a natural person and
such services are not in connection with the offer or sale of securities in a
capital raising transaction and do not directly or indirectly promote or
maintain a market for the Corporation’s securities.
 
(k)          “Covered Employee” has the same meaning as set forth in Section
162(m)(3) of the Code.
 
(l)           “Date of Grant” means the date on which the Committee adopts a
resolution, or takes other appropriate action, expressly granting an Award to a
Grantee that specifies the key terms and conditions of the Award and from which
the Grantee begins to benefit from or be adversely affected by subsequent
changes in the Fair Market Value of the Common Stock or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.
 
(m)          “Director” means a member of the Board.
 
(n)          “Employee” means any person employed by the Corporation or an
Affiliate.  Mere service as a Director or payment of a director’s fee by the
Corporation or an Affiliate shall not be sufficient to constitute “employment”
by the Corporation or an Affiliate.
 

 
-4-

--------------------------------------------------------------------------------

 

(o)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(p)           “Fair Market Value” means, as of any date, the value of the Common
Stock as determined below.  The Fair Market Value on any date on which the
Corporation’s shares of Common Stock are registered under Section 12 of the
Exchange Act and listed on any national securities exchange shall be the closing
price of a share of Common Stock on any national securities exchange on such
date (if the such national securities exchange is not open for trading on such
date, then the closing price per share of the Common Stock on such national
securities exchange on the next preceding day on which the national securities
exchange was open for trading), and thereafter (i) if the Common Stock is
admitted to quotation on the over the counter market or any interdealer
quotation system, the Fair Market Value on any given date shall not be less than
the average of the highest bid and lowest asked prices of the Common Stock
reported for such date or, if no bid and asked prices were reported for such
date, for the last day preceding such date for which such prices were reported,
or (ii) in the absence of an established market for the Common Stock, the Fair
Market Value determined in good faith by the Committee and such determination
shall be conclusive and binding on all persons.  Notwithstanding the foregoing,
the determination of fair market value in all cases shall be in accordance with
the requirements set forth under Section 409A of the Code.
 
(q)           “Form S-8” has the meaning set forth in Section 2(d).
 
(r)           “Free Standing Rights” has the meaning set forth in Section 15(a).
 
(s)           “Grantee” means a person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.
 
(t)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(u)           “Negative Discretion” means the discretion authorized by the Plan
to be applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award in accordance with Section 20(d)(iv) of the Plan; provided,
that, the exercise of such discretion would not cause the Performance
Compensation Award to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code.
 
(v)           “Non-Employee Director” means a Director who is a “non-employee
director” within the meaning of Rule 16b-3.
 
(w)          “Nonstatutory Stock Option” means an Option not intended to qualify
as an Incentive Stock Option.
 
(x)           “Officer” means a person who is an officer of the Corporation
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
 
(y)          “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to the Plan.
 

 
-5-

--------------------------------------------------------------------------------

 

(z)           “Option Agreement” means a written agreement between the
Corporation and an Optionholder evidencing the terms and conditions of an
individual Option grant.  Each Option Agreement shall be subject to the terms
and conditions of the Plan and need not be identical.
 
(aa)         “Optionholder” means a Grantee to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.
 
(bb)        “Outside Director” means a Director who is an “outside director”
within the meaning of Section 162(m) of the Code and Treasury Regulations
Section 1.162-27(e)(3) or any successor to such statute and regulation.
 
(cc)         “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 20 of the
Plan.
 
(dd)        “Performance Criteria” means the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan.  The Performance Criteria that will be used to establish the
Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Corporation (or Affiliate, division or operational unit of
the Corporation) and shall be limited to the following:
 
(i)            net earnings or net income (before or after taxes);
 
(ii)           basic or diluted earnings per share (before or after taxes);
 
(iii)          net revenue or net revenue growth;
 
(iv)          gross revenue;
 
(v)           gross profit or gross profit growth;
 
(vi)          net operating profit (before or after taxes);
 
(vii)         return measures (including, but not limited to, return on assets,
capital, invested capital, equity, or sales);
 
(viii)        cash flow (including, but not limited to, operating cash flow,
free cash flow, and cash flow return on capital);
 
(ix)           earnings before or after taxes, interest, depreciation and/or
amortization;
 
(x)            gross or operating margins;
 
(xi)           productivity ratios;
 
(xii)         share price (including, but not limited to, growth measures and
total stockholders return);
 

 
-6-

--------------------------------------------------------------------------------

 

(xiii)         expense targets;
 
(xiv)         margins;
 
(xv)          operating efficiency;
 
(xvi)         objective measures of customer satisfaction;
 
(xvii)        working capital targets;
 
(xviii)       measures of economic value added;
 
(xix)          inventory control; and
 
(xx)          enterprise value.
 
(xxi)         Any one or more of the Performance Criteria may be used on an
absolute or relative basis to measure the performance of the Corporation and/or
an Affiliate as a whole or any business unit of the Corporation and/or an
Affiliate or any combination thereof, as the Committee may deem appropriate, or
any of the above Performance Criteria as compared to the performance of a group
of comparable companies, or published or special index that the Committee, in
its sole discretion, deems appropriate, or the Corporation may select
Performance Criterion (l) above as compared to various stock market
indices.  The Committee also has the authority to provide for accelerated
vesting of any Award based on the achievement of Performance Goals pursuant to
the Performance Criteria specified in this paragraph.  To the extent required
under Section 162(m) of the Code, the Committee shall, within the first 90 days
of a Performance Period (or, if longer or shorter, within the maximum period
allowed under Section 162(m) of the Code), define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for such
Performance Period.  In the event that applicable tax and/or securities laws
change to permit Committee discretion to alter the governing Performance
Criteria without obtaining stockholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining stockholder
approval.
 
(ee)         “Performance Formula” means, for a Performance Period, the one or
more objective formulas applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Grantee, whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.
 
(ff)          “Performance Goals” means, for a Performance Period, the one or
more goals established by the Committee for the Performance Period based upon
the Performance Criteria.  The Committee is authorized at any time during the
first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter (but only to the extent the exercise of such authority after such
period would not cause the Performance Compensation Awards granted to any
Grantee for the Performance Period to fail to qualify as “performance-based
compensation” under Section
 

 
-7-

--------------------------------------------------------------------------------

 

162(m) of the Code), in its sole and absolute discretion, to adjust or modify
the calculation of a Performance Goal for such Performance Period to the extent
permitted under Section 162(m) of the Code in order to prevent the dilution or
enlargement of the rights of Grantees based on the following events:
 
(i)            asset write-downs;
 
(ii)           litigation or claim judgments or settlements;
 
(iii)           the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results;
 
(iv)          any reorganization and restructuring programs;
 
(v)           extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 (or any successor or pronouncement thereto)
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Corporation’s annual report to
stockholders for the applicable year;
 
(vi)          acquisitions or divestitures;
 
(vii)         any other specific unusual or nonrecurring events, or objectively
determinable category thereof;
 
(viii)        foreign exchange gains and losses; and
 
(ix)           a change in the Corporation’s fiscal year.
 
(gg)        “Performance Period” means the one or more periods of time as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Grantee’s right to and the
payment of a Performance Compensation Award.
 
(hh)        “Plan” means this Calpine Corporation 2008 Equity Incentive Plan.
 
(ii)           “Related Stock Appreciation Rights” has the meaning set forth in
Section 15(a).
 
(jj)           “Restricted Award” means any Award granted pursuant to Section
14(a).
 
(kk)         “Restricted Period” has the meaning set forth in Section 14(a).
 
(ll)           “Retirement”, “Retire” and “Retires” means termination of a
Grantee’s employment or service with the Corporation and the Affiliates upon or
after such Grantee has attained the age of 60 and has completed ten (10) years
of service with the Corporation or any of the Affiliates.”
 
(mm)       “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.
 

 
-8-

--------------------------------------------------------------------------------

 

(nn)        “SAR Amount” has the meaning set forth in Section 15(l).
 
(oo)        “SAR exercise price” has the meaning set forth in Section 15(a).
 
(pp)        “Securities Act” means the Securities Act of 1933, as amended.
 
(qq)        “Stock Appreciation Right” means the right pursuant to an award
granted under Section 15 to receive an amount equal to the excess, if any, of
(A) the Fair Market Value, as of the date such Stock Appreciation Right or
portion thereof is surrendered, of the shares of stock covered by such right or
such portion thereof, over (B) the aggregate SAR exercise price of such right or
such portion thereof.
 
(rr)          “Stock for Stock Exchange” has the meaning set forth in Section
10(c).
 
(ss)         “Ten Percent Stockholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Corporation or of
any of its Affiliates.
 
5.           STOCK SUBJECT TO THE PLAN.
 
(a)           Subject to the provisions of Section 17, the aggregate number of
shares of Common Stock for which Awards may be granted under the Plan shall not
exceed 27,533,000 shares of Common Stock; provided, however, that (1) for
purposes of awards granted under the Plan on or after the date of the Annual
Meeting of the Stockholders in calendar year 2010:  (A) each share subject to an
Option or Stock Appreciation Right granted under the Plan shall reduce such
aggregate number of shares by one (1) share, and (B) each share subject to a
Restricted Award, Other Stock-Based Award or Dividend Equivalent granted under
the Plan shall reduce such aggregate number of shares by one and three-tenths
(1.3) shares, and (2) if, on or prior to the termination of the Plan as provided
in Section 27, any Option granted under the Plan shall have expired or
terminated for any reason without having been exercised in full or any shares of
Restricted Stock shall have been forfeited, or any other Awards for which shares
of Common Stock are deliverable are so forfeited, such unpurchased or forfeited
shares covered thereby shall again become available for the grant of Awards
under the Plan (on a one-for-one basis for purposes of awards granted under the
Plan before the date of the Annual Meeting of  Stockholders in calendar year
2010, and based on the share counting rules set forth in clause (1) of this
sentence for purposes of awards granted under the Plan on or after the date of
the Annual Meeting of the Stockholders in calendar year 2010).  The maximum
number of shares of Common Stock for or under which or with respect to which any
Award may be granted under the Plan to any individual during any calendar year
is 1,250,000 shares of Common Stock, unless the Committee in its discretion
determines otherwise.  Notwithstanding anything to the contrary contained
herein: (i) shares tendered in payment of an Option shall not be added to the
aggregate plan limit described above; (ii) shares withheld by the Corporation to
satisfy any tax withholding obligation shall not be added to the aggregate plan
limit described above; and (iii) all shares covered by a Stock Appreciation
Right or other Awards, whether or not shares of Common Stock are actually issued
to the Grantee upon exercise or settlement of the Award, shall be considered
issued or transferred pursuant to the Plan.  All shares reserved for issuance
under the Plan may be used for Incentive Stock Options.  No fractional shares of
Common Stock may be issued.
 

 
-9-

--------------------------------------------------------------------------------

 

(b)           The shares to be delivered pursuant to an Award shall be made
available, at the discretion of the Committee, either from authorized but
previously unissued shares as permitted by the Certificate of Incorporation of
the Corporation or from shares re-acquired by the Corporation, including shares
of Common Stock purchased in the open market, and shares held in the treasury of
the Corporation.
 
6.           ADMINISTRATION OF THE PLAN.
 
(a)           The Plan shall be administered by the Board unless and until the
Board delegates administration to a Committee, as provided in Section 6(e).
 
(b)           The Board shall have the power and authority to select and grant
to Grantees Awards pursuant to the terms of the Plan.
 
(c)           In particular, the Board shall have the authority: (i) to construe
and interpret the Plan and apply its provisions; (ii) to promulgate, amend, and
rescind rules and regulations relating to the administration of the Plan; (iii)
to authorize any person to execute, on behalf of the Corporation, any instrument
required to carry out the purposes of the Plan; (iv) to delegate its authority
to one or more Officers of the Corporation with respect to awards that do not
involve Covered Employees or “insiders” within the meaning of Section 16 of the
Exchange Act; (v) to determine when Awards are to be granted under the Plan and
the applicable Date of Grant; (vi) from time to time to select, subject to the
limitations set forth in this Plan, those Grantees to whom Awards shall be
granted; (vii) to determine the number of shares of Common Stock to be made
subject to each Award; (viii) to determine whether each Option is to be an
Incentive Stock Option or a Nonstatutory Stock Option; (ix) to prescribe the
terms and conditions of each Award, including, without limitation, the exercise
price and medium of payment, vesting provisions and right of repurchase
provisions, and to specify the provisions of the Award Agreement relating to
such grant or sale; (x) to amend any outstanding Awards, including for the
purpose of modifying the time or manner of vesting, or the term of any
outstanding Award; (xi) to determine the duration and purpose of leaves of
absences which may be granted to a Grantee without constituting termination of
their employment for purposes of the Plan, which periods shall be no shorter
than the periods generally applicable to Employees under the Corporation’s
employment policies; (xii) to make decisions with respect to outstanding Awards
that may become necessary upon a change in corporate control or an event that
triggers anti-dilution adjustments; and (xiii) to exercise discretion to make
any and all other determinations which it determines to be necessary or
advisable for administration of the Plan.  The Board may also modify the
purchase price or the exercise price of any outstanding Award, provided,
however, that, except in connection with a corporate transaction involving the
Corporation (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares) or as is
provided in Section 17(a), and notwithstanding any other provisions of the Plan,
the terms of outstanding Awards may not be amended to reduce the exercise price
of outstanding Options or Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Awards or
Options or Stock Appreciation Rights with an exercise price that is less than
the exercise price of the original Options or Stock Appreciation Rights,
without, in each such case, first obtaining approval of the stockholders of the
Corporation of such amendment or action.
 

 
-10-

--------------------------------------------------------------------------------

 

(d)           The interpretation and construction of any provision of the Plan
or of any Award granted under it by the Committee shall be final, conclusive and
binding upon all parties, including the Corporation, its stockholders and
Directors, and the executives and employees of the Corporation and its
Affiliates.  No member of the Board or the Committee shall be liable to the
Corporation, any stockholder, any Grantee or any employee of the Corporation or
its Affiliates for any action or determination made in good faith with respect
to the Plan or any Award granted under it.  No member of the Committee may vote
on any Award to be granted to him or her.
 
(e)           The Committee.  (i) The Board may delegate administration of the
Plan to a Committee or Committees of one or more members of the Board, and the
term “Committee” shall apply to any person or persons to whom such authority has
been delegated.  If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  The Board may abolish the Committee at any time and revest
in the Board the administration of the Plan.  The members of the Committee shall
be appointed by and serve at the pleasure of the Board.  From time to time, the
Board may increase or decrease the size of the Committee, add additional members
to, remove members (with or without cause) from, appoint new members in
substitution therefor, and fill vacancies, however caused, in the
Committee.  The Committee shall act pursuant to a vote of the majority of its
members or, in the case of a committee comprised of only two members, the
unanimous consent of its members, whether present or not, or by the written
consent of the majority of its members and minutes shall be kept of all of its
meetings and copies thereof shall be provided to the Board.  Subject to the
limitations prescribed by the Plan and the Board, the Committee may establish
and follow such rules and regulations for the conduct of its business as it may
determine to be advisable.
 
(ii)           At such time as the Common Stock is required to be registered
under Section 12 of the Exchange Act, in the discretion of the Board, a
Committee may consist solely of two or more Non-Employee Directors who are also
Outside Directors.  The Board shall have discretion to determine whether or not
it intends to comply with the exemption requirements of Rule 16b-3 and/or
Section 162(m) of the Code.  However, if the Board intends to satisfy such
exemption requirements, with respect to Awards to any Covered Employee and with
respect to any insider subject to Section 16 of the Exchange Act, the Committee
shall be a compensation committee of the Board that at all times consists solely
of two or more Non-Employee Directors who are also Outside Directors.  Within
the scope of such authority, the Board or the Committee may (A) delegate to a
committee of one or more members of the Board who are not Outside Directors the
authority to grant Awards to eligible persons who are either (x) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Award or (y) not persons with respect
to whom the Corporation wishes to comply with Section 162(m) of the Code or (B)
delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Awards to eligible persons who are
not then subject to Section 16 of
 

 
-11-

--------------------------------------------------------------------------------

 

the Exchange Act.  Nothing herein shall create an inference that an option is
not validly granted under the Plan in the event Awards are granted under the
Plan by a compensation committee of the Board that does not at all times consist
solely of two or more Non-Employee Directors who are also Outside Directors.
 
(f)           The expenses of administering the Plan shall be borne by the
Corporation.
 
7.           OPTION PROVISIONS.
 
(a)           Each Option shall be in such form and shall contain such terms and
conditions as the Committee shall deem appropriate.  All Options shall be
separately designated Incentive Stock Options or Nonstatutory Stock Options at
the time of grant, and, if certificates are issued, a separate certificate or
certificates will be issued for shares of Common Stock purchased on exercise of
each type of Option.  Notwithstanding the foregoing, it is the intention of the
Corporation that all Options granted hereunder shall be intended to comply with
the provisions and requirements of Section 409A of the Code.  The provisions of
separate Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions.
 
(b)           To the extent that the aggregate Fair Market Value (determined at
the time of grant) of Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by any Optionholder during any calendar year
(under all plans of the Corporation and its Affiliates) exceeds $100,000, the
Options or portions thereof which exceed such limit (according to the order in
which they were granted) shall be treated as Nonstatutory Stock Options.
 
8.           OPTION PRICE.
 
(a)           Subject to the provisions of Section 2(c) regarding Ten Percent
Stockholders, the purchase price of the shares of Common Stock covered by each
Incentive Stock Option granted under the Plan shall be not less than 100% of the
Fair Market Value of such shares at the time the Option is
granted.  Notwithstanding the foregoing, an Incentive Stock Option may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.
 
(b)           The exercise price of each Nonstatutory Stock Option shall be not
less than 100% of the Fair Market Value of the Common Stock subject to the
Option on the date the Option is granted.  Notwithstanding the foregoing, a
Nonstatutory Stock Option may be granted with an exercise price lower than that
set forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.
 
(c)           The exercise price of any outstanding Options shall not be reduced
during the term of such Options except by reason of an adjustment pursuant to
Section 17 hereof (and any such reduction shall be in accordance with Section
409A of the Code), nor shall the Committee cancel outstanding Options and
reissue new Options at a lower exercise price in substitution for the canceled
Options.
 

 
-12-

--------------------------------------------------------------------------------

 

9.           TERM OF OPTIONS. The expiration date of an Option granted under the
Plan shall be as determined by the Committee at the time of grant, provided that
each such Option shall expire not more than ten years after the date such Option
was granted.  Subject to the provisions of Section 2(d) regarding Ten Percent
Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the date it was granted.
 
10.        VESTING; EXERCISE OF OPTIONS.
 
(a)           Each Option shall become exercisable in whole or in part or in
installments at such time or times as the Committee may prescribe at the time
the Option is granted and specify in the Option Agreement. No Option shall be
exercisable after the expiration of 10 years from the date on which it was
granted and no Option may be exercised, regardless of vesting, unless and until
the Corporation has an effective Registration Statement on Form S-8 (or such
other applicable form) on file with the Securities and Exchange Commission (the
“SEC”) to register the sale of its common stock for issuance of shares upon the
exercise of the Option.
 
(b)           Notwithstanding any contrary provision contained herein, unless
otherwise expressly provided in the Option Agreement, any Option granted
hereunder shall become immediately vested in full upon the occurrence of a
Change in Control of the Corporation.
 
(c)           The exercise price of Common Stock acquired pursuant to an Option
shall be paid, to the extent permitted by applicable statutes and regulations,
either (i) in cash or by certified or bank check at the time the Option is
exercised or (ii) in the discretion of the Committee, upon such terms as the
Committee shall approve, the exercise price may be paid:  (A) by delivery to the
Corporation of other Common Stock, duly endorsed for transfer to the
Corporation, with a Fair Market Value on the date of delivery equal to the
exercise price (or portion thereof) due for the number of shares being acquired,
or by means of attestation whereby the Grantee identifies for delivery specific
shares of Common Stock that have a Fair Market Value on the date of attestation
equal to the exercise price (or portion thereof) and receives a number of shares
of Common Stock equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares of Common Stock (a
“Stock for Stock Exchange”); (B) a “cashless” exercise program established with
a broker; (C) by reduction in the number of shares of Common Stock otherwise
deliverable upon exercise of such Option with a Fair Market Value equal to the
aggregate exercise price at the time of exercise; or (D) in any other form of
legal consideration that may be acceptable to the Committee.  Unless otherwise
specifically provided in the Option, the purchase price of Common Stock acquired
pursuant to an Option that is paid by delivery (or attestation) to the
Corporation of other Common Stock acquired, directly or indirectly from the
Corporation, shall be paid only by shares of the Common Stock of the Corporation
that have been held for more than six months (or such longer or shorter period
of time required to avoid a charge to earnings for financial accounting
purposes).  Notwithstanding the foregoing, during any period for which the
Common Stock is publicly traded (i.e., the Common Stock is listed on any
established stock exchange or a national market system) an exercise by a
Director or executive officer that involves or may involve a direct or indirect
extension of credit or arrangement of an extension of credit by the Corporation,
directly or indirectly, in violation of Section 402(a) of the Sarbanes-Oxley Act
(codified as Section 13(k) of the Exchange Act) shall be prohibited with respect
to any Award under this Plan.
 

 
-13-

--------------------------------------------------------------------------------

 

11.        TRANSFERABILITY OF OPTIONS.
 
(a)           An Incentive Stock Option shall not be transferable except by will
or by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder.  Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the
Corporation, in a form satisfactory to the Corporation, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be entitled
to exercise the Option.
 
(b)           A Nonstatutory Stock Option may, in the sole discretion of the
Committee, be transferable to a permitted transferee upon written approval by
the Committee to the extent provided in the Option Agreement.  A permitted
transferee includes: a transfer by gift or domestic relations order to a member
of the Optionholder’s immediate family (child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships), any person sharing the
Optionholder’s household (other than a tenant or employee), a trust in which
these persons have more than 50% of the beneficial interest, a foundation in
which these persons (or the Optionholder) control the management of assets, and
any other entity in which these persons (or the Optionholder) own more than 50%
of the voting interests.  If the Nonstatutory Stock Option does not provide for
transferability, then the Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the
Optionholder.  Notwithstanding the foregoing, the Optionholder may, by
delivering written notice to the Corporation, in a form satisfactory to the
Corporation, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
 
12.        STOCKHOLDER RIGHTS OF OPTIONHOLDER. No Optionholder shall have any
rights to dividends or other rights of a stockholder with respect to shares
subject to an Option prior to the purchase of such shares upon exercise of the
Option.
 
13.        TERMINATION OF OPTION.
 
(a)           Except as set forth in an individual agreement with any
Optionholder, upon termination of employment or service with the Corporation,
all unvested Options held by such Optionholder shall immediately terminate and
all vested options shall remain exercisable until the earlier of (i) three
months after the date of termination of employment or service or (ii) the
expiration of the original term of the Option, except as follows.
 
(i)            Death. If an Optionholder’s employment or service with the
Corporation is terminated by reason of death or if the Optionholder dies during
the three-month post-termination exercise period described in the preceding
sentence, then all Options whether vested or unvested shall become immediately
vested and shall remain exercisable until the earlier of one year after the date
of death or the expiration of the original term of the Option.
 
(ii)           Retirement. If an Optionholder Retires on or after the one-year
anniversary of the date such Options were granted, then all such Options held by
such
 

 
-14-

--------------------------------------------------------------------------------

 

Optionholder, whether vested or unvested, shall become immediately vested and
exercisable and shall remain exercisable until the earlier of the one-year
anniversary of such Optionholder’s date of Retirement or the expiration of the
term of the Option; provided, however, that if the definition of “Retirement” or
“Retires” affects adversely or impairs the rights of any Optionholder under the
provisions of this Section 13(a)(ii) of the Plan, as in effect immediately prior
to Amendment No. 5 to the Plan, applicable to an Option Award granted prior to
March 1, 2011, the definition of “Retirement” and “Retires” set forth in this
Section 13(a)(ii) of the Plan without regard to Amendment No. 5 shall apply to
such Option Award.”
 
(iii)          Cause. If a Grantee’s employment or service with the Corporation
is terminated for “Cause”, then all Options held by the Optionholder, whether
vested or unvested, shall immediately terminate.
 
(b)           Notwithstanding the foregoing, the Committee may, at any time
prior to any termination of such employment or service, determine in its sole
discretion that the exercise of any Option after termination of such employment
or other relationship with the Corporation shall be subject to satisfaction of
the conditions precedent that the Optionholder refrain from engaging, directly
or indirectly, in any activity which is competitive with any activity of the
Corporation or any of its Affiliates thereof and from otherwise acting, either
prior to or after termination of such employment or other relationship, in any
manner inimical or in any way contrary to the best interests of the Corporation
and that the Optionholder furnish to the Corporation such information with
respect to the satisfaction of the foregoing condition precedent as the
Committee shall reasonably request.
 
(c)           An Optionholder under the Plan may make written designation of a
beneficiary on forms prescribed by and filed with the Secretary of the
Corporation. Such beneficiary, or if no such designation of any beneficiary has
been made, the legal representative of such Optionholder or such other person
entitled thereto as determined by a court of competent jurisdiction, may
exercise, in accordance with and subject to the provisions of this Section 13,
any unterminated and unexpired Option granted to such Optionholder to the same
extent that the Optionholder himself or herself could have exercised such Option
were he alive or able; provided, however, that no Option granted under the Plan
shall be exercisable for more shares than the Optionholder could have purchased
thereunder on the date his or her employment by, or other relationship with, the
Corporation and its Affiliates was terminated.
 
14.        RESTRICTED AWARDS.
 
(a)           A Restricted Award is an Award of actual shares of Common Stock
(“Restricted Stock”) or hypothetical Common Stock units (“Restricted Stock
Units”) having a value equal to the Fair Market Value of an identical number of
shares of Common Stock, which may, but need not, provide that such Restricted
Award may not be sold, assigned, transferred or otherwise disposed of, pledged
or hypothecated as collateral for a loan or as security for the performance of
any obligation or for any other purpose for such period (the “Restricted
Period”) as the Committee shall determine.
 

 
-15-

--------------------------------------------------------------------------------

 

(b)           Each Grantee granted Restricted Stock shall execute and deliver to
the Corporation an Award agreement with respect to the Restricted Stock setting
forth the restrictions and other terms and conditions applicable to such
Restricted Stock.  If the Committee determines that the Restricted Stock shall
be held by the Corporation or in escrow rather than delivered to the Grantee
pending the release of the applicable restrictions, the Committee may require
the Grantee to additionally execute and deliver to the Corporation (i) an escrow
agreement satisfactory to the Committee, if applicable and (ii) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement.  If a Grantee shall fail to execute an agreement evidencing an Award
of Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void.  Subject to the restrictions set forth in the
Award Agreement, the Grantee generally shall have the rights and privileges of a
stockholder as to such Restricted Stock, including the right to vote such
Restricted Stock.  At the discretion of the Committee, cash dividends and stock
dividends with respect to the Restricted Stock may be either currently paid to
the Grantee or withheld by the Corporation for the Grantee’s account, and
interest may be credited on the amount of the cash dividends withheld at a rate
and subject to such terms as determined by the Committee.  The cash dividends or
stock dividends so withheld by the Committee and attributable to any particular
share of Restricted Stock (and earnings thereon, if applicable) shall be
distributed to the Grantee in cash or, at the discretion of the Committee, in
shares of Common Stock having a Fair Market Value equal to the amount of such
dividends, if applicable, upon the release of restrictions on such share and, if
such share is forfeited, the Grantee shall have no right to such dividends.
 
(c)           The terms and conditions of a grant of Restricted Stock Units
shall be reflected in a written Award Agreement.  No shares of Common Stock
shall be issued at the time a Restricted Stock Unit is granted, and the
Corporation will not be required to set aside a fund for the payment of any such
Award.  At the discretion of the Committee, each Restricted Stock Unit
(representing one share of Common Stock) may be credited with cash and stock
dividends paid by the Corporation in respect of one share of Common Stock
(“Dividend Equivalents”).  At the discretion of the Committee, Dividend
Equivalents may be either currently paid to the Grantee or withheld by the
Corporation for the Grantee’s account, and interest may be credited on the
amount of cash Dividend Equivalents withheld at a rate and subject to such terms
as determined by the Committee.  Dividend Equivalents credited to a Grantee’s
account and attributable to any particular Restricted Stock Unit (and earnings
thereon, if applicable) shall be distributed in cash or, at the discretion of
the Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such Dividend Equivalents and earnings, if applicable, to the Grantee
upon settlement of such Restricted Stock Unit and, if such Restricted Stock Unit
is forfeited, the Grantee shall have no right to such Dividends Equivalents.
 
(d)           Restricted Stock awarded to a Grantee shall be subject to the
following restrictions until the expiration of the Restricted Period, and to
such other terms and conditions as may be set forth in the applicable Award
Agreement:  (A) if an escrow arrangement is used, the Grantee shall not be
entitled to delivery of the stock certificate; (B) the shares shall be subject
to the restrictions on transferability set forth in the Award Agreement; (C) the
shares shall be subject to forfeiture to the extent provided in the applicable
Award Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Corporation, and all rights of the Grantee
to such shares and as a stockholder with respect to such shares shall terminate
without further obligation on the part of the Corporation.
 

 
-16-

--------------------------------------------------------------------------------

 

(e)           Restricted Stock Units awarded to any Grantee shall be subject to
(A) forfeiture until the expiration of the Restricted Period, and satisfaction
of any applicable Performance Goals during such period, to the extent provided
in the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Grantee to such Restricted Stock Units shall
terminate without further obligation on the part of the Corporation and (B) such
other terms and conditions as may be set forth in the applicable Award
Agreement.
 
(f)           Upon termination of employment with or service to the Corporation
or any of its Affiliates (including by reason of such Affiliate ceasing to be an
Affiliate of the Corporation), during the applicable Restricted Period,
Restricted Stock and Restricted Stock Unit shall be forfeited; provided, that
the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Stock or Restricted Stock Unit will be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Restricted Stock or Restricted Stock Unit.
 
(g)           If a Grantee who holds an outstanding Award of Restricted Stock
(which is not a Performance Compensation Award) is, or becomes, eligible to
Retire, the Restricted Period applicable to such Award shall expire in its
entirety on the later to occur of:  (i) the date such Grantee initially becomes
eligible to Retire (such date shall be March 1, 2011 with respect to any such
Award that is outstanding on such date and held by a Grantee who has become
eligible to Retire prior to such date) and (ii) the one-year anniversary of the
date such Award was granted.”
 
(h)          Unless otherwise determined by the Committee or set forth in the
applicable Award Agreement, upon a Change in Control of the Corporation, all
Restricted Stock Awards and Restricted Stock Units Awards shall become
immediately vested and all restrictions with respect thereto shall lapse, other
than restrictions on transfer imposed under the federal securities laws.
 
(i)           With respect to Restricted Stock and Restricted Stock Units, the
Restricted Period shall commence on the Date of Grant and end at the time or
times set forth on a schedule established by the Committee in the applicable
Award Agreement.
 
(j)           Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock, the restrictions set forth in this Section 14 and
the applicable Award Agreement shall be of no further force or effect with
respect to such shares, except as set forth in the applicable Award
Agreement.  If an escrow arrangement is used, upon such expiration, the
Corporation shall deliver to the Grantee, or his beneficiary, without charge,
the stock certificate evidencing the shares of Restricted Stock which have not
then been forfeited and with respect to which the Restricted Period has expired
(to the nearest full share) and any cash dividends or stock dividends credited
to the Grantee’s account with respect to such Restricted Stock and the interest
thereon, if any.  Upon the expiration of the Restricted Period with respect to
any outstanding Restricted Stock Units, the Corporation shall deliver to the
Grantee, or his beneficiary, without charge, one share of Common Stock for each
such outstanding Restricted Stock Unit (“Vested Unit”) and cash equal to any
Dividend Equivalents credited with respect to
 

 
-17-

--------------------------------------------------------------------------------

 

each such Vested Unit in accordance with Section 14(c) hereof and the interest
thereon or, at the discretion of the Committee, in shares of Common Stock having
a Fair Market Value equal to such Dividend Equivalents’ interest thereon, if
any; provided, however, that, if explicitly provided in the applicable Award
Agreement, the Committee may, in its sole discretion, elect to pay cash or part
cash and part Common Stock in lieu of delivering only shares of Common Stock for
Vested Units.  If a cash payment is made in lieu of delivering shares of Common
Stock, the amount of such payment shall be equal to the Fair Market Value of the
Common Stock as of the date on which the Restricted Period lapsed with respect
to such Vested Unit.
 
(k)           Each certificate representing Restricted Stock awarded under the
Plan shall bear a legend in the form the Corporation deems appropriate.
 
15.        STOCK APPRECIATION RIGHTS.
 
(a)           A stock appreciation right means the right pursuant to an Award
granted under this Section 15 to receive an amount equal to the excess, if any,
of (i) the aggregate Fair Market Value, as of the date such Stock Appreciation
Right or portion thereof is surrendered, of the shares of Common Stock covered
by such right or such portion thereof, over (ii) the aggregate exercise price of
such right or portion thereof (the “SAR exercise price) which shall be at least
100% of the Fair Market Value of such shares at the time the Stock Appreciation
Right is granted (a “Stock Appreciation Right”). Stock Appreciation Rights may
be granted either alone (“Free Standing Rights”) or in conjunction with all or
part of any Option granted under the Plan (“Related Stock Appreciation Rights”).
Related Stock Appreciation Rights may be granted either at or after the time of
the grant of such Option. In the case of an Incentive Stock Option, Related
Stock Appreciation Rights may be granted only at the time of the grant of the
Incentive Stock Option.  The Committee shall determine the Grantee to whom, and
the time or times at which, grants of Stock Appreciation Rights shall be made;
the number of shares of Common Stock to be awarded, the price per share, and all
other conditions of Stock Appreciation Rights. Notwithstanding the foregoing, no
Related Stock Appreciation Right may be granted for more shares than are subject
to the Option to which it relates and any Stock Appreciation Right must be
granted with an exercise price not less than the Fair Market Value of Common
Stock on the date of grant. The number of shares of Common Stock subject to the
Stock Appreciation Right must be fixed on the date of grant of the Stock
Appreciation Right, and the right must not include any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise of the right.  The provisions of Stock Appreciation Rights need not be
the same with respect to each Grantee. Stock Appreciation Rights granted under
the Plan shall be subject to the following terms and conditions set forth in
this Section 15 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable,
as set forth in the applicable Award Agreement.
 
(b)           The Grantee of a Stock Appreciation Right shall not have any
rights with respect to such Award, unless and until such recipient has executed
an Award Agreement and delivered a fully executed copy thereof to the
Corporation. Grantees who are granted Stock Appreciation Rights shall have no
rights as stockholders of the Corporation with respect to the grant or exercise
of such rights.
 

 
-18-

--------------------------------------------------------------------------------

 

(c)           The expiration date of a Free Standing Right granted under the
Plan shall be as determined by the Committee at the time of grant, provided that
each Free Standing Right shall expire not more than ten years after the date
such Free Standing Right was granted, and provided further that Free Standing
Rights shall be exercisable at such time or times and subject to such other
terms and conditions as shall be determined by the Committee at or after grant.
 
(d)           Related Stock Appreciation Rights shall be exercisable only at
such time or times and to the extent that the Options to which they relate shall
be exercisable in accordance with the provisions of Section 10 above and this
Section 15 of the Plan.
 
(e)           Upon the exercise of a Free Standing Right, the Grantee shall be
entitled to receive up to, but not more than, that number of shares of Common
Stock equal in value to the excess of the Fair Market Value as of the date of
exercise over the price per share specified in the Free Standing Right (which
price shall be no less than 100% of the Fair Market Value on the date of grant)
multiplied by the number of shares of Common Stock in respect of which the Free
Standing Right is being exercised, with the Committee having the right to
determine the form of payment.
 
(f)           Upon exercise thereof, the Grantee of a Stock Appreciation Right
shall be entitled to receive from the Corporation, an amount equal to the
product of (i) the excess of the Fair Market Value, on the date of such written
request, of one share of Common Stock over the “SAR exercise price” per share
specified in such Stock Appreciation Right or its related Option, multiplied by
(ii) the number of shares for which such Stock Appreciation Right shall be
exercised.  Payment with respect to the exercise of a Stock Appreciation Right
that satisfies the requirements of Section 15(a) shall be paid on the date of
exercise and made in shares of Common Stock (with or without restrictions as to
substantial risk of forfeiture and transferability, as determined by the
Committee in its sole discretion), valued at Fair Market Value on the date of
exercise.  Payment with respect to the exercise of a Stock Appreciation Right
that does not satisfy the requirements of Section 15(a) shall be paid at the
time specified in the Award in accordance with the provisions of Section
15(l).  Payment may be made in the form of shares of Common Stock (with or
without restrictions as to substantial risk of forfeiture and transferability,
as determined by the Committee in its sole discretion), cash or a combination
thereof, as determined by the Committee.  Fractional shares resulting from the
exercise of a Stock Appreciation Right pursuant to this Section 15 shall be
settled in cash.
 
(g)           The exercise price of a Free Standing Right shall be determined by
the Committee, but shall not be less than 100% of the Fair Market Value of one
share of Common Stock on the Date of Grant of such Stock Appreciation Right.  A
Related Stock Appreciation Right granted simultaneously with or subsequent to
the grant of an Option and in conjunction therewith or in the alternative
thereto shall have the same exercise price as the related Option, shall be
transferable only upon the same terms and conditions as the related Option, and
shall be exercisable only to the same extent as the related Option; provided,
however, that a Stock Appreciation Right, by its terms, shall be exercisable
only when the Fair Market Value per share of Common Stock subject to the Stock
Appreciation Right and related Option exceeds the exercise price per share
thereof and no Stock Appreciation Rights may be granted in tandem with an Option
unless the Committee determines that the requirements of Section 15(a) are
satisfied.
 

 
-19-

--------------------------------------------------------------------------------

 

(h)          Upon any exercise of a Stock Appreciation Right, the number of
shares of Common Stock for which any related Option shall be exercisable shall
be reduced by the number of shares for which the Stock Appreciation Right shall
have been exercised.  The number of shares of Common Stock for which a Stock
Appreciation Right shall be exercisable shall be reduced upon any exercise of
any related Option by the number of shares of Common Stock for which such Option
shall have been exercised.
 
(i)           Unless otherwise determined by the Committee or set forth in an
applicable Award Agreement, upon a Change in Control of the Corporation, all
Stock Appreciation Rights shall become immediately vested and exercisable.
 
(j)           Stock Appreciation Rights shall be transferable only when and to
the extent that an Option would be transferable under Section 11 of the Plan.
 
(k)           Except as otherwise set forth in an Award Agreement with a
Grantee, upon termination of employment or service, any outstanding Stock
Appreciation Rights shall be governed by the same principles relating to Options
as set forth in Section 13 hereof.
 
16.        OTHER STOCK-BASED AWARDS.
 
(a)           The Committee is authorized to grant Awards to Grantee in the form
of Other Stock-Based Awards, as deemed by the Committee to be consistent with
the purposes of the Plan and as evidenced by an Award Agreement. Other
Stock-Based Awards shall include a right or other interest granted to a Grantee
under the Plan that may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on or related to, shares of Common Stock,
including but not limited to dividend equivalents or performance units, each of
which may be subject to the attainment of Performance Goals or a period of
continued employment or other terms or conditions as determined by the
Committee. The Committee shall determine the terms and conditions of such Other
Stock-Based Awards, consistent with the terms of the Plan, at the date of grant
or thereafter, including any Performance Goals and Performance Periods. Common
Stock or other securities or property delivered pursuant to an Award in the
nature of a purchase right granted under this Section 16 shall be purchased for
such consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, shares of Common Stock, other Awards, notes or
other property, as the Committee shall determine, subject to any required
corporate action.
 
(b)          Unless otherwise determined by the Committee, any Other Stock-Based
Award shall become immediately vested upon a Change in Control.
 
17.        ADJUSTMENT OF AND CHANGES IN CAPITALIZATION.
 
(a)           In the event that the outstanding shares of Common Stock shall be
changed in number or class by reason of split-ups, combinations, mergers,
consolidations or recapitalizations, or by reason of stock dividends, the number
or class of shares which thereafter may be issued pursuant to Awards granted
under the Plan, both in the aggregate and as to any individual, and the number
and class of shares then subject to Awards theretofore granted and the price per
share payable upon exercise of Options theretofore granted and the exercise
price per share of Stock Appreciation Rights theretofore granted shall be
adjusted so as to reflect such
 

 
-20-

--------------------------------------------------------------------------------

 

change, all as determined by the Committee. In the event there shall be any
other change in the number or kind of the outstanding shares of Common Stock, or
of any stock or other securities or property into which such Common Stock shall
have been changed, or for which it shall have been exchanged, then if the
Committee shall determine that such change equitably requires an adjustment in
any outstanding Award theretofore granted or which may be granted under the
Plan, such adjustment shall be made in accordance with such determination.  Any
adjustment in Incentive Stock Options under this Section 17 shall be made only
to the extent not constituting a “modification” within the meaning of Section
424(h)(3) of the Code, and any adjustments under this Section 17 shall be made
in a manner which does not adversely affect the exemption provided pursuant to
Rule 16b-3 or otherwise result in a violation of Section 409A of the
Code.  Further, with respect to Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, such adjustments or
substitutions shall be made only to the extent that the Committee determines
that such adjustments or substitutions may be made without causing the
Corporation to be denied a tax deduction on account of Section 162(m) of the
Code.
 
(b)           Notice of any adjustment shall be given by the Corporation to each
Grantee with an Award which shall have been so adjusted and such adjustment
(whether or not such notice is given) shall be effective and binding for all
purposes of the Plan.
 
(c)           Fractional shares resulting from any adjustment of Awards pursuant
to this Section 17 may be settled in cash or otherwise as the Committee may
determine.
 
(d)           Notwithstanding the above, in the event of any of the
following:  (i) the Corporation is merged or consolidated with another
corporation or entity and, in connection therewith, consideration is received by
stockholders of the Corporation in a form other than stock or other equity
interests of the surviving entity or outstanding Awards are not to be assumed
upon consummation of the proposed transaction; (ii) all or substantially all of
the assets of the Corporation are acquired by another person; (iii) the
reorganization or liquidation of the Corporation; or (iv) the Corporation shall
enter into a written agreement to undergo an event described in clause (i), (ii)
or (iii) above, then the Committee may, in its discretion and upon at least 10
days’ advance notice to the affected persons, cancel any outstanding Awards and
cause the holders thereof to be paid, in cash, stock or other property, or any
combination thereof, the value of such Awards based upon the price per share of
Common Stock received or to be received by other stockholders of the Corporation
in the event.  The terms of this Section 17 may be varied by the Committee in
any particular Award Agreement.  In addition, in the event of a Change in
Control, the Committee may in its discretion and upon at least 10 days’ advance
notice to the affected persons, cancel any outstanding Awards and pay to the
holders thereof, in cash, stock or other property, or any combination thereof,
the value of such Awards based upon the price per share of Common Stock received
or to be received by other stockholders of the Corporation in the event.
 
18.        SECURITIES ACTS REQUIREMENTS.
 
(a)           No Option granted pursuant to the Plan shall be exercisable in
whole or in part, and the Corporation shall not be obligated to sell any shares
of Common Stock subject to any such Option, if such exercise and sale or
issuance would, in the opinion of counsel for the Corporation, violate the
Securities Act or other Federal or state statutes having similar
 

 
-21-

--------------------------------------------------------------------------------

 

requirements, as they may be in effect at that time; and each Option shall be
subject to the further requirement that, at any time that the Committee shall
determine, in their respective discretion, that the listing, registration or
qualification of the shares of Common Stock subject to such Option under any
securities exchange requirements or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Option or the issuance
of shares thereunder, such Option may not be exercised or issued, as the case
may be, in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.
 
(b)           As a condition to the issuance of any Award that may be settled in
shares of Common Stock under the Plan, the Committee may require the Grantee to
furnish a written representation that he or she is acquiring such Award for
investment and not with a view to distribution of the shares to the public and a
written agreement restricting the transferability of the shares of such Award,
and may affix a restrictive legend or legends on the face of the certificate
representing such shares. Such representation, agreement and/or legend shall be
required only in cases where in the opinion of the Committee and counsel for the
Corporation, it is necessary to enable the Corporation to comply with the
provisions of the Securities Act or other Federal or state statutes having
similar requirements, and any stockholder who gives such representation and
agreement shall be released from it and the legend removed at such time as the
shares to which they applied are registered or qualified pursuant to the
Securities Act or other Federal or state statutes having similar requirements,
or at such other time as, in the opinion of the Committee and counsel for the
Corporation, the representation and agreement and legend cease to be necessary
to enable the Corporation to comply with the provisions of the Securities Act or
other Federal or state statutes having similar requirements.
 
19.        DISQUALIFYING DISPOSITIONS. Any Grantee who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock Option
within two years from the Date of Grant of such Incentive Stock Option or within
one year after the issuance of the shares of Common Stock acquired upon exercise
of such Incentive Stock Option shall be required to immediately advise the
Corporation in writing as to the occurrence of the sale and the price realized
upon the sale of such shares of Common Stock.
 
20.        COMPLIANCE WITH SECTION 162(m) OF THE CODE.
 
(a)           The Committee shall have the authority, at the time of grant of
any Award described in this Plan (other than Options and Stock Appreciation
Rights granted with an exercise price or grant price, as the case may be, equal
to or greater than the Fair Market Value per share of Stock on the date of
grant), to designate such Award as a “Performance Compensation Award” in order
to qualify such Award as “performance-based compensation” under Section 162(m)
of the Code.
 
(b)           The Committee will, in its sole discretion, designate within the
first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code) which Grantees will be
eligible to receive Performance Compensation Awards in respect of such
Performance Period.  However, designation of a
 

 
-22-

--------------------------------------------------------------------------------

 

Grantee eligible to receive an Award hereunder for a Performance Period shall
not in any manner entitle the Grantee to receive payment in respect of any
Performance Compensation Award for such Performance Period.  The determination
as to whether or not such Grantee becomes entitled to payment in respect of any
Performance Compensation Award shall be decided solely in accordance with the
provisions of this Section 20.  Moreover, designation of a Grantee eligible to
receive an Award hereunder for a particular Performance Period shall not require
designation of such Grantee eligible to receive an Award hereunder in any
subsequent Performance Period and designation of one person as a Grantee
eligible to receive an Award hereunder shall not require designation of any
other person as a Grantee eligible to receive an Award hereunder in such period
or in any other period.
 
(c)           With regard to a particular Performance Period, the Committee
shall have full discretion to select the length of such Performance Period, the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goals(s) that is (are) to apply to the
Corporation and the Performance Formula.  Within the first 90 days of a
Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code), the Committee shall, with regard to the
Performance Compensation Awards to be issued for such Performance Period,
exercise its discretion with respect to each of the matters enumerated in the
immediately preceding sentence of this Section 20(c) and record the same in
writing.
 
(d)          Payment of Performance Compensation Awards.
 
(i)           Unless otherwise provided in the applicable Award Agreement, a
Grantee must be employed by the Corporation on the last day of a Performance
Period to be eligible for payment in respect of a Performance Compensation Award
for such Performance Period.
 
(ii)           A Grantee shall be eligible to receive payment in respect of a
Performance Compensation Award only to the extent that:  (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Grantee’s Performance Compensation Award has been earned for the Performance
Period.
 
(iii)          Following the completion of a Performance Period, the Committee
shall review and certify in writing whether, and to what extent, the Performance
Goals for the Performance Period have been achieved and, if so, calculate and
certify in writing that amount of the Performance Compensation Awards earned for
the period based upon the Performance Formula.  The Committee shall then
determine the actual size of each Grantee’s Performance Compensation Award for
the Performance Period and, in so doing, may apply Negative Discretion in
accordance with Section 20(d)(iv) hereof, if and when it deems appropriate.
 
(iv)          In determining the actual size of an individual Performance
Compensation Award for a Performance Period, the Committee may reduce or
eliminate the amount of the Performance Compensation Award earned under the
Performance Formula in the
 

 
-23-

--------------------------------------------------------------------------------

 

Performance Period through the use of Negative Discretion if, in its sole
judgment, such reduction or elimination is appropriate.  The Committee shall not
have the discretion to (A) grant or provide payment in respect of Performance
Compensation Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained; or (B) increase a Performance
Compensation Award above the maximum amount payable under Section 20(d)(vi) of
the Plan.
 
(v)           Performance Compensation Awards granted for a Performance Period
shall be paid to Grantees as soon as administratively practicable following
completion of the certifications required by this Section 20.
 
(vi)          Subject to the adjustment provisions of Section 17,
notwithstanding any provision contained in this Plan to the contrary, the
maximum Performance Compensation Award payable to any one Grantee under the Plan
for a Performance Period is 1,250,000 shares of Common Stock or, in the event
such Performance Compensation Award is paid in cash, the equivalent cash value
thereof on the first or last day of the Performance Period to which such Award
relates, as determined by the Committee.  Furthermore, any Performance
Compensation Award that has been deferred shall not (between the date as of
which the Award is deferred and the payment date) increase (A) with respect to
Performance Compensation Award that is payable in cash, by a measuring factor
for each fiscal year greater than a reasonable rate of interest set by the
Committee or (B) with respect to a Performance Compensation Award that is
payable in shares of Common Stock, by an amount greater than the appreciation of
a share of Common Stock from the date such Award is deferred to the payment
date.
 
21.        WITHHOLDING OBLIGATIONS. To the extent provided by the terms of an
Award Agreement and subject to the discretion of the Committee, the Grantee may
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under an Award by any of the following
means (in addition to the Corporation’s right to withhold from any compensation
paid to the Grantee by the Corporation) or by a combination of such means:  (a)
tendering a cash payment; (b) authorizing the Corporation to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the Grantee
as a result of the exercise or acquisition of Common Stock under the Award,
provided, however, that no shares of Common Stock are withheld with a value
exceeding the minimum amount of tax required to be withheld by law; or (c)
delivering to the Corporation previously owned and unencumbered shares of Common
Stock of the Corporation.
 
22.        AMENDMENT OF THE PLAN AND AWARDS.
 
(a)           The Board may at any time and from time to time alter, amend,
suspend, or terminate the Plan in whole or in part.  However, except as provided
in Section 17 relating to adjustments upon changes in Common Stock and Section
22(c), no amendment shall be effective unless approved by the stockholders of
the Corporation to the extent stockholder approval is necessary to satisfy any
applicable law or securities exchange listing requirements.  At the time of such
amendment, the Board shall determine, upon advice from counsel, whether such
amendment will be contingent on stockholder approval.
 

 
-24-

--------------------------------------------------------------------------------

 

(b)           The Board may, in its sole discretion, submit any other amendment
to the Plan for stockholder approval, including, but not limited to, amendments
to the Plan intended to satisfy the requirements of Section 162(m) of the Code
and the regulations thereunder regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
certain executive officers.
 
(c)           It is expressly contemplated that the Board may amend the Plan in
any respect the Board deems necessary or advisable to provide eligible Employees
with the maximum benefits provided or to be provided under the provisions of the
Code and the regulations promulgated thereunder relating to Incentive Stock
Options or to the nonqualified deferred compensation provisions of Section 409A
of the Code and/or to bring the Plan and/or Awards granted under it into
compliance therewith.
 
(d)           Notwithstanding the foregoing, no amendment to or termination of
the Plan shall affect adversely any of the rights of any Grantee, without such
Grantee’s consent in writing. All changes described in this paragraph are at the
sole discretion of the Board, may be made at any time, and may have a
retroactive effective date.
 
(e)           The Board at any time, and from time to time, may amend the terms
of any one or more Awards; provided, however, that the Board may not effect any
amendment which would otherwise constitute an impairment of the rights under any
Award unless (a) the Corporation requests the consent of the Grantee and (b) the
Grantee consents in writing.
 
23.        GENERAL PROVISIONS.
 
(a)           No Employment or Other Service Rights.  Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Grantee any right to continue to serve the Corporation or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Corporation or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without Cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the
Corporation or an Affiliate or (iii) the service of a Director pursuant to the
Bylaws of the Corporation or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Corporation or the Affiliate is
incorporated, as the case may be.
 
(b)           Section 409A of the Code.  If the Board (or its delegate)
determines in its discretion that an Award is determined to be “nonqualified
deferred compensation” subject to Section 409A of the Code, and that Grantee is
a “specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and
the regulations and other guidance issued thereunder, then the exercise or
distribution of such Award upon a separation from service may not be made before
the date which is six months after the date the Grantee separates from service
with the Corporation or any of its Affiliates.  Notwithstanding any other
provision contained herein, terms such as “termination of service,” “termination
of employment” and “termination of engagement” shall mean a “separation from
service” within the meaning of Section 409A of the Code, to the extent any
exercise or distribution hereunder could be deemed “non-qualified deferred
compensation” for purposes thereof.
 

 
-25-

--------------------------------------------------------------------------------

 

(c)           Section 16.  It is the intent of the Corporation that the Plan
satisfy, and be interpreted in a manner that satisfies, the applicable
requirements of Rule 16b-3 so that Grantees will be entitled to the benefit of
Rule 16b-3, or any other rule promulgated under Section 16 of the Exchange Act,
and will not be subject to short-swing liability under Section 16 of the
Exchange Act.  Accordingly, if the operation of any provision of the Plan would
conflict with the intent expressed in this Section 23(c), such provision to the
extent possible shall be interpreted and/or deemed amended so as to avoid such
conflict.
 
(d)           Section 162(m).  To the extent the Committee issues any Award that
is intended to be exempt from the application of Section 162(m) of the Code, the
Committee may, without stockholder or grantee approval, amend the Plan or the
relevant Award Agreement retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Corporation’s Federal income
tax deduction for compensation paid pursuant to any such Award.
 
24.        CHANGES IN LAW.  The Board may amend the Plan and any outstanding
Awards granted thereunder in such respects as the Board shall, in its sole
discretion, deem advisable in order to incorporate in the Plan or any such
Awards any new provision or change designed to comply with or take advantage of
requirements or provisions of the Code or any other statute, or Rules or
Regulations of the Internal Revenue Service or any other Federal or state
governmental agency enacted or promulgated after the adoption of the Plan.
 
25.        LEGAL MATTERS.
 
(a)           Every right of action by or on behalf of the Corporation or by any
stockholder against any past, present or future member of the Board, officer or
employee of the Corporation arising out of or in connection with this Plan
shall, irrespective of the place where such action may be brought and
irrespective of the place of residence of any such Grantee, cease and be barred
by the expiration of three years from whichever is the later of (i) the date of
the act or omission in respect of which such right of action arises, or (ii) the
first date upon which there has been made generally available to stockholders an
annual report of the Corporation and a proxy statement for the Annual Meeting of
Stockholders following the issuance of such annual report, which annual report
and proxy statement alone or together set forth, for the related period, the
aggregate number of shares for which Awards were granted; and any and all rights
of action by any employee or executive of the Corporation (past, present or
future) against the Corporation arising out of or in connection with this Plan
shall, irrespective of the place where such action may be brought, cease and be
barred by the expiration of three years from the date of the act or omission in
respect of which such right of action arises.
 
(b)           This Plan and all determinations made and actions taken pursuant
hereto shall be governed by the law of Delaware, applied without giving effect
to any conflicts-of-law principles, and construed accordingly.
 
26.        ELECTRONIC DELIVERY AND ACCEPTANCE.  The Corporation may, in its sole
discretion, deliver any documents related to the Award by electronic means.  To
participate in the Plan, a Grantee consents to receive all applicable
documentation by electronic delivery and
 

 
-26-

--------------------------------------------------------------------------------

 

through an on-line (and/or voice activated) system established and maintained by
the Corporation or a third party vendor designated by the Corporation.
 
27.        TERMINATION OR SUSPENSION OF THE PLAN.  The Plan shall terminate on
the earliest of (a) the tenth anniversary of the Effective Date or (b) such
earlier time as the Board may determine.  No Award shall be granted pursuant to
the Plan after such date, but Awards theretofore granted may extend beyond that
date.  The Board may suspend or terminate the Plan at any earlier date pursuant
to Section 22(a) hereof.  No Awards may be granted under the Plan while the Plan
is suspended or after it is terminated.  Unless the Corporation determines to
submit Section 20 of the Plan and the definition of “Performance Goal” and
“Performance Criteria” to the Corporation’s stockholders at the first
stockholder meeting that occurs in the fifth year following the year in which
the Plan was last approved by stockholders (or any earlier meeting designated by
the Board), in accordance with the requirements of Section 162(m) of the Code,
and such stockholder approval is obtained, then no further Performance
Compensation Awards shall be made to Covered Employees under Section 20 after
the date of such annual meeting, but the Plan may continue in effect for Awards
to Grantees not in accordance with Section 162(m) of the Code.
 
28.        ROBERT P. MAY.  Notwithstanding any provisions to the contrary
hereof, with respect to Robert P. May, if Mr. May has not entered into a new
employment agreement with the Corporation within six months following the
Effective Date, the grants of Awards to Mr. May shall be null and void and Mr.
May shall not be entitled to any compensation on account thereof; provided,
that, if there is a change in control while Mr. May is employed as the Chief
Executive Officer of the Corporation within six months of the Effective Date,
the then unvested Awards of Mr. May shall become fully vested and all his Awards
shall remain in full force and effect regardless of whether Mr. May entered into
a new employment agreement with the Corporation within the six-month period
following the Effective Date; for purposes of this provision only, a change of
control shall mean the sale of all or substantially all of the assets of the
Corporation or the acquisition by one or more related entities of 50.1% or more
of the Common Stock.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-27-